PER CURIAM.
We reverse appellant’s conviction for uttering a forged prescription and remand with direction to grant her motion to dismiss by virtue of the statute of limitations’ expiration. Her second issue, albeit moot, was not persuasive.
One has to wonder why appellant’s trial lawyer failed to mention in his motion to dismiss our decision in State v. Mack, 637 So.2d 18 (Fla. 4th DCA 1994), or his failure to argue it, or any other authority, to the trial court at the hearing on the motion. Perhaps the appropriate result might have taken place, the effort to locate appellant being about the same or less than that in Mack.
GLICKSTEIN, KLEIN and STEVENSON, JJ., concur.